Exhibit 10.6

RELIANT ENERGY, INC.
2002 LONG-TERM INCENTIVE PLAN

AMENDMENT TO
NONQUALIFIED STOCK OPTION AWARD AGREEMENT

THIS AMENDMENT TO NONQUALIFIED STOCK OPTION AWARD AGREEMENT (the “Amendment”) is
entered into and effective as of May 16, 2007, by and between Reliant Energy,
Inc. (the “Company”) and Joel V. Staff (the “Optionee”).

WHEREAS, on August 28, 2003, the Company granted to the Optionee an Option to
purchase shares of common stock of the Company under the Reliant Energy, Inc.
2002 Long-Term Incentive Plan, formerly known as the Reliant Resources, Inc.
2002 Long-Term Incentive Plan, pursuant to a Nonqualified Stock Option Award
Agreement (“Agreement”), a copy of which is attached hereto; and

WHEREAS, the Company and the Optionee desire to amend the Agreement to extend
the Option exercise period upon termination of employment;

NOW, THEREFORE, effective as of the day and year first above written, the
parties agree to amend Section 3(d) of the Agreement to read as follows:

“(d)         Termination of Employment by the Company or Due to Resignation. 
Upon termination of Employment of the Optionee by the Company or any of its
Subsidiaries for any reason or due to voluntary resignation by the Optionee, the
portion of the Option not exercisable shall expire immediately, and the portion
of the Option exercisable upon termination shall expire upon the earlier of
(i) the second anniversary of the date of termination of the Optionee’s service
as a Director of the Company or (ii) the expiration of the Option Period.”

 

RELIANT ENERGY, INC.

 

 

 

 

 

 

 

By

 

/s/ Mark M. Jacobs

 

 

 

Mark M. Jacobs

 

 

President and Chief Executive Officer

 

 

 

 

 

OPTIONEE

 

 

 

 

 

 

 

 

/s/ Joel V. Staff

 

Joel V. Staff

 


--------------------------------------------------------------------------------